Citation Nr: 0814954	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  07-32 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to June 
1952, with active duty for training including May to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  A claim for service connection for a back disorder was 
previously denied in April 2002.  

2.  The evidence submitted subsequent to April 2002 does not 
relate to an unestablished fact necessary to substantiate the 
claim.  


CONCLUSIONS OF LAW

1.  The April 2002 decision denying the claim of service 
connection for a back injury is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1104 (2007).  

2.  New and material evidence sufficient to reopen the claim 
of service connection for a back disorder has not been 
presented. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2006 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claim and 
of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent.  In this case, the notice letter provided to the 
veteran in April 2006 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claim, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to this claimed condition.  


Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Reopened Claims

The veteran's claim for service connection for his back 
disorder was previously denied, most recently by the RO in 
April 2002.  The veteran did not submit a notice of 
disagreement with that decision in a timely manner, so it is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2007).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  

Discussion

At the time of the April 2002 RO decision the evidence 
included the following:

Medical records for the period of service from July 1948 to 
June 1952 do not show any back injury, complaints, findings 
or diagnoses.  On examination for separation from service, in 
June 1952, the veteran's spine and other musculoskeletal 
organs were normal.  

There is no competent medical evidence of arthritis during 
the first year after the veteran completed his active 
service.  

The earliest record of a back disability was made in October 
1970, over 18 years after the veteran left active service.  
At that time, the veteran was a civilian employee at an Air 
Force base.  He was admitted to the base hospital with severe 
low back pain.  It was reported that he had chronic mild low 
back pain since 1963, which would be years after service.  
Over the last several days, the pain had increased suddenly 
with acute radiation into the right thigh and posterior calf.  
It was reported that he had not had any significant injuries, 
other than a fracture of the medial tibial plateau in the 
right knee, in 1966.  X-rays showed the vertebral bodies were 
intact and disc spaces appeared normal.  However, neurologic 
findings and pain led to diagnoses of herniated nucleus 
pulposus, L5-S1, on the right; and, degenerative disc 
disease.  

The veteran was briefly rehospitalized in December 1970 
following the acute onset of right leg and low back pain.  
The diagnosis was degenerative disc disease L5-S1.  

In June 1971, while on active duty for training, he 
experienced acute low back pain.  It was reported that the 
condition had previously resulted in 3 hospitalizations, but 
he responded to conservative treatment.  The initial episode 
of back pain reportedly dated back 11 years (again, many 
years after service) when attempting to lift a foot locker.  
He was not hospitalized on that occasion.  The October 1970 
hospitalization was discussed.  The current episode began 
when lifting some gear at an encampment and he felt sudden 
low back pain.  X-rays were normal.  The diagnosis was 
herniated nucleus pulposus, probably central, level 
undetermined.  

The veteran was transferred for further treatment in June 
1971.  He gave a history of low back pain since 1965, which 
had been intermittent.  The last episode was in June 1971, 
when he felt something crack in his back.  A myelogram 
disclosed a large L4-L5 defect on the right.  A laminectomy 
at L4-L5, with diskectomy was performed.  The final diagnosis 
was herniated nucleus pulposus, right, L4-L5.  

Service connection for a back injury was first denied in July 
1972.  The RO explained that it was incurred prior to the 
veteran's recent active duty for training and was not 
chronically aggravated during that period of active duty for 
training.  

The veteran was afforded a VA neurological consultation in 
September 1972.  The veteran's history was discussed.  It was 
reported that he had a history of back trouble dating back to 
approximately 1958, but it did not become severe until his 
June 1971 injury.  Examination and testing resulted in a 
diagnosis of herniated nucleus pulposus, L5-S1, post 
operative, with residual hypesthesia, weakness and loss of 
reflexes.  It was possible that the veteran might have 
another recurrent herniated disc at that time.  

In the September 1972 statement of the case, the RO explained 
that the veteran's back condition was incurred prior to his 
military service in May and June 1971, and followed its 
normally anticipated course.  The veteran perfected an appeal 
and the Board affirmed the denial.  

In January 1984, the veteran reasserted his claim for service 
connection for a back injury while on active duty in June 
1971.  In January 1984, the RO responded that service 
connection for a back injury was previously denied and no 
evidence had been submitted to reopen that part of the claim.  
The veteran filed a notice of disagreement in March 1984 and 
the RO sent a statement of the case later that month.  The 
veteran did not perfect a timely substantive appeal.  

The veteran sought to reopen his claim in February 2001.  He 
stated that he injured his back for the first time while 
serving in Korea in 1951.  He stated that that he was 
assigned as an air crash and rescue firefighter.  During an 
attempt to save a pilot, he was knocked down and injured his 
back, but received no treatment, except "APC's" for pain.  
His second injury was reported to have been while on active 
duty for training in July 1971.  At that time he was lifting 
equipment into a Jeep trailer.  He reported that he continued 
to have back pain, which he treated with over-the-counter 
medication.  He had surgery by a private physician in North 
Dakota, in the 1980's.  He also reported his recent 
treatment.  

In a statement dated in February 2001, J. D. C., D.O., stated 
that upon review of the veteran's medical file, it was his 
opinion that the veteran's back disability was as likely as 
not a result of his injuries on active duty in 1951 and 1971.  

In a letter dated in March 2001, S. E. T., D.O., wrote that 
the veteran's service related activity contributed to his 
multi-level degenerative disc disease and subsequent lumbar 
decompression.  

The above evidence was of record and considered by the RO in 
its April 2002 decision, which found that the veteran had 
failed to provide new and material evidence to reopen his 
claim.  He did not file a timely notice of disagreement.  

The current claim was received in February 2006.  In it, the 
veteran repeated his report of injury while serving in a 
crash rescue capacity, in Korea, in 1951.  The evidence 
received to reopen the claim consists of the following:

Private hospital records for the veteran's March 1986 
surgery.  The history given at that time related a long 
history of back problems with surgery performed in 1971.  
This information is of record and is not new.  The history 
went on to state that the veteran had a right lower extremity 
fracture in 1967, which led to shortening of the right lower 
extremity and subsequent low back problems.  While this is a 
new medical opinion as to the cause of the veteran's back 
disorder, it does not support a connection to service, so it 
is not material to the claim.  Another history was taken the 
following day.  The veteran had chronic low back pain for 
many years, at least since 1969.  The only injury to his 
back, in his memory was a pop followed by severe low back and 
bilateral leg pain, when in college lifting a heavy set of 
books.  It was also noted that he had broken his right knee 
in 1967 and his right leg had been shorter than the left 
since then.  There is nothing in the medical records of the 
1986 surgery and follow-up that connects the veteran's back 
disorder to service, either by direct onset or increased 
disability.  Therefore, these records are not material to 
reopen the claim.  

In July 2006, the RO received copies of the clinical records 
of S. E. T., D.O., covering the period from June 1995 to 
September 2000.  The records noted previous surgeries, 
including laminectomy and discectomy times 2 at L4-L5.  The 
most recent injury occurred in February 1994 when the boat 
the veteran was in hit a big wave and he fell, landing on his 
buttocks.  There is no dispute that the veteran currently has 
a back disorder.  Evidence of a current back disorder is 
cumulative and redundant and not new. There is nothing in 
these records that connects the current disorder to service; 
so, they are not material.  

In October 2006, copies of clinical notes covering the period 
from January 2005 to September 2006 were received from 
private physician R. O., M.D.  Again, there is nothing in 
these records that connects the current disorder to service; 
so, they are not material.  

Conclusion

In trying to reopen his claim, the veteran has repeated his 
report of a back injury in service, in 1951, while attempting 
to rescue a pilot.  This information s not new, but redundant 
and cumulative.  

Medical records have also been obtained.  These too are 
redundant and cumulative showing that the veteran has a 
current back disorder.  There is nothing in the recently 
received records that connects a current back disorder to 
service, by incurrence or aggravation.  

The representative has specifically requested that the case 
be remanded to search for records of the 1951 crash, which 
the veteran has reported to be the incident when he hurt his 
back.  Without new and material evidence, the claim cannot be 
reopened and remanded for further development.  Also, such 
evidence would not be new or material.  As a lay witness, the 
veteran is competent to report that the crash happened and 
that he experienced back pain at the time.  The veteran 
previously provided that information for the claim decided in 
April 2002, so it would not be new.  Further, it would not be 
material because whether the crash happened or whether the 
veteran experienced back symptoms at that time is not the 
issue.  The issue is whether a chronic back disability 
resulted and evidence as to the crash would not produce that 
kind of medical opinion evidence.  

The Board has reviewed everything received since the last 
final denial in April 2002 and we can find nothing that is 
new and material to reopen the claim.  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a back disorder. The request 
to reopen the claim is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


